DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on May 24, 2022 is acknowledged.  Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

Information Disclosure Statement
The information disclosure statement filed 12/16/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Foreign reference cite number 2 has not been provided with a copy.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  “inclusive” following a range recitation of “between .. and …” appears redundant.  If “inclusive” indicates some modification of “between X and Y”, that modification is unclear and potentially raises indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “all exposed surfaces of the dental implant”.  Exposed surface is a different term than “external surface” in claims 1 and 3.  The specification does not contain any disclosure whether the two terms mean the same.  
For the purposes of examination now this claim term is construed as “external surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0014210) in view of Gilmur (US 2016/0000533) as evidenced by Harmony Dental Care (Dental Implant And Osseointegration Success Tips, available at https://www.harmonydentalcare.com/dental-implants/dental-implant-and-osseointegration-success-tips/ , accessed 6/4/22).
Regarding claims 1, 2, and 6, Rogers teaches coating dental implants with silver nanoparticles onto a screw 106 (title; abstract;  paras.0083-84, Figs.1A, 6A, 6B and accompanying text).  The nanoparticles are generally between about 1 and about 50 nm (para.0083).  Also “discrete nanoparticles of silver may be discontinuously deposited onto the surface of any of the components of the dental implant assembly 100” (para.0084; see Fig. 1A).
Rogers does not specifically teach coating the external surface positioned to contact a jawbone with silver nanoparticles.
Gilmur teaches silver particle coating on the entire exterior surface of a dental implant for antibacterial protection (title; abstract; paras.0011, 0014-16, 0028-43; claims 1, 8).  “These silver particles (2) not affect the osseointegration of the implant and protect it from bacterial attack.” (Para.0042).  “Osseointegration is the medical term that is used to describe the fusing process that takes place while a patient heals from dental implant treatment.  When osseointegration occurs, the dental implant will essentially become a part of the gums and jawbone.” (Harmony Dental Care, Dental Implant And Osseointegration Success Tips, available at https://www.harmonydentalcare.com/dental-implants/dental-implant-and-osseointegration-success-tips/ , accessed 6/4/22).  Therefore Gilmur teaches coating an exterior surface of a dental implant, which surface contacts jawbone. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers and Gilmur        and provide a nanoscale silver particle layer over the surface of an implant that contacts a jawbone  as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to providing antibacterial protection to dental implants, Rogers teaches that its nanoscale silver coating can be deposited onto the surface of any of the components of the dental implant assembly, Gilmur teaches coating exterior surface of a dental implant with a silver layer, and that such coating does not affect osseointegration of the implant, and the skilled person would have desired antibacterial protection of the entire implant, including the exterior thereof.
Regarding claim 5, Rogers teaches silver nanoparticle size of about 1 to about 50 nm, and “particles of greater sizes”, as well as silver layer of 40-150 microinches (para.0083).  Rogers therefore guides the skilled artisan within a range of relative concentration that s/he can determine based on the particular implant design and surface area a hand.  Therefore merely reciting the weight percentage of the silver nanoparticles for dental implants of any size and any amount of coverage is not deemed critical or as conferring a patentable weight on the claim.
Regarding claim 6, “wherein the silver nanoparticles have broad spectrum antimicrobial properties… and a low microorganism resistance probability”, it is noted that a “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Both Rogers and Gilmur disclose antimicrobial properties of silver coating on dental implant surface, and efficacy against Gram-negative and Gram-positive bacteria and low probability of microorganism resistance is inseparable from the silver coatings. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615